                     IN THE UNITED STATES DISTRICT COURT
                     FOR THE MIDDLE DISTRICT OF ALABAMA
                              SOUTHERN DIVISION

PATSY POWELL,                                 )
                                              )
       Plaintiff,                             )
                                              )
v.                                            )   CIVIL ACT. NO. 1:18-cv-958-ECM
                                              )                (WO)
HM TRUCKING, LLC, et al.,                     )
                                              )
       Defendants.                            )

                      MEMORANDUM OPINION and ORDER

       Now pending before the Court is the Plaintiff’s motion for leave to amend complaint

and amended motion for leave to amend the complaint (docs. 21 & 24). The Defendants

oppose the motion to amend. (Doc. 25). The Plaintiff seeks to amend the complaint to

“add an additional count which alleges negligent hiring, training and supervision as to HM

Trucking, LLC.” (Doc. 24 at 4, para. 11). This case was removed to this Court on

November 13, 2018. (Doc. 1). On February 13, 2019, the Court entered the Uniform

Scheduling Order which set a deadline of April 5, 2019, for the plaintiff to file any motions

to amend the pleadings. The Plaintiff’s motions to amend the complaint are untimely under

the Uniform Scheduling Order.

       More importantly, however, the Plaintiff offers no cogent reason for the delay. The

Plaintiff asserts she only learned during an April 18, 2019 telephone conference with the

Defendant that certain documents could not be produced. This discovery issue apparently

forms the factual basis for her new claim. However, the Defendant responded to the

Plaintiff’s discovery requests on January 11, 2019. The Plaintiff offers no explanation as
to why she did not diligently pursue any new after receipt of Defendant’s discovery

responses. The Plaintiff has failed to demonstrate good cause for failing to adhere to the

Court’s deadlines. Accordingly, her motions to amend will be denied.

      Also pending before the Court are the parties’ joint motion for an extension of

deadlines (doc. 28) and motion to expedite review (doc. 30). Upon consideration of the

joint motion for an extension of time, the Court concludes that a short extension is

warranted.

      Accordingly, it is

      ORDERED as follows:

      1. That the Plaintiff’s motion for leave to amend the complaint (doc. 21) and

          amended motion to amend the complaint (doc. 24) are DENIED.

      2. That the parties’ joint motion for an extension of deadlines for discovery cut-off,

          settlement conference, and dispositive motions is GRANTED to the extent that

          the discovery and settlement conference deadlines are EXTENDED to

          November 29, 2019 and the dispositive motions deadline is EXTENDED to

          December 20, 2019.

      3. That the Plaintiff’s motion to expedite review (doc. 30) is DENIED as moot.

      DONE this 3rd day of September, 2019.

                                         /s/ Emily C. Marks
                                  EMILY C. MARKS
                                  CHIEF UNITED STATES DISTRICT JUDGE
